DETAILED ACTION
This office action is in response to communication filed on 10 May 2022.

Claims 21 – 39 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 10 May 2022, Applicant cancelled claims 1 – 20.  Claims 21 – 39 are new.

Cancelation of claims 1 – 20 is sufficient to overcome the 35 USC § 101 rejection of claims 1 – 9 and 12 – 18.  Therefore, the 35 USC § 101 rejection of claims 1 – 9 and 12 – 18 are withdrawn.  However, there is a new rejection under 35 USC § 101 for the new claims filed.


Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that new claims now overcome this rejection.  Examiner respectfully disagrees.  Applicant has not argued how their claims overcome this previous rejection, but instead they summarize what is recited in the independent claims.  Therefore, Examiner is not persuaded and the 35 USC 101 rejection of all pending claims is proper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite storing instructions for tracking progress commissioning services of a project being constructed and determining facilities operations readiness of the project, storing project types and associated projects associated with project types, reading project types and generating a list of project types as a first screen view, inputting a selected project type interacting with project type list in first screen view and responding to selected project type by generating a list of stored projects associated with the selected project type and displaying the associated projects list as a second screen view, inputting a selected project from the displayed associated projects list and responding to the selected project by generating a project dashboard associated with the selected project and displaying the project dashboard as a third screen view, wherein listing recommended milestones, activities, and tasks for the selected project based upon information from predetermined customer libraries, wherein performing review of milestones, activities, and tasks for stored project types to identify deviation from predetermined customer library and display identified deviation for justification by the user, wherein preventing the user from submitting the selected project for a review process at a manager level unless the user has entered a justification explanation for each deviation, and wherein responding to approval of the selected project by a manager by enabling the user to start work on and to update progress of the selected project to determine a facilities readiness of the selected project.  Dependent claims further narrow the abstract idea by claiming various specific features and views.  This displaying and selecting of projects along with justifying deviation is classified as managing interactions between people, as that is what is occurring when multiple entities are coordinating on a project and providing information to others.  Managing interactions between people is a sub category of certain methods of organizing human activity, which is one of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a computer implementation, memory device, display device, control device, processor, computer-readable medium, and automated system, along with automatically performing steps that are otherwise abstract that are essentially applying a generic computing technology to the abstract ideas claimed. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea.  One could merely read data, generate lists, display their decisions, list recommendations, review recommendations, prevent submission of data until justification is provided, and enabling users to start work and make updates in an entirely manual process.  These claimed computer components appear to describe simple functions of storing and retrieving and making associations with data.  This is a well-understood, routing, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA GURSKI/Primary Examiner, Art Unit 3623